DETAILED ACTION
The response filed 10/20/22 is entered. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “We must respectfully disagree because a "micro-InI" device is a term-of-art with a specific meaning that is known to all persons of skill in the art. A "micro-InI" unit is not merely a unit that is "integrated" with other structures in which it is located. "Integration" or "integrated" in the context of a micro-InI unit is known to refer to the manner in which the device is able to integrate light from various pixels in the display of the micro-InI unit (using for example a micro-lens array) to create an integrated image in the form of a 3D light field. 
Hence, the Examiner's apparent construction of the term "micro-InI" unit is contrary to the specific meaning it has to a person of skill in the art to which the invention pertains. A micro-InI unit is not simply a unit that happens to be integrated with other components. The integration referred to in a micro-InI unit is an inherent feature of the manner in which the micro-InI unit processes light to create the integrated 3D lightfield. In truth, the "integration" in a micro-InI unit already exists without regard to whether or not the micro-InI unit is used in connection with other components. Therefore we must again respectfully disagree that Gao contains a micro-InI unit. 
The fact that Gao contains some sort of display that might be diminutive in size that is used in conjunction with other optical elements does not constitute a micro-InI unit.”
The Examiner respectfully disagrees. The term micro-INI only appears in 1 reference in our search databases except for references from the current inventor Hua. An internet search of the term, also, does not appear show results relevant to a definition of a micro-INI or that many people are using said “micro-INI” terminology. As such, it does not appear the term “micro-INI” has a well-defined meaning in the art. Therefore, the examiner believes, the rejection below still stands as the display of Gao is a light field display, such as the current application, and this light field display is microscopic and integrated in the HMD of Gao.  In conclusion, it is believed the display of Gao is a micro-INI.
The Applicant, secondly, argues “Though a person of skill in the art does not need an explanation as to what a micro-InI unit means, we have discussed what a micro-InI unit does to integrate an image from a microdisplay in the body of our application at page 7, lines 8-21 stating: 
The micro-InI unit 130 of Fig. 3A, as further illustrated in Fig. 3B, may include a high-resolution microdisplay and a micro-lens array (MLA) 132. The focal length of the lenslets 133 in the MLA 132 is denoted as fMA and the gap between the microdisplay 134 and the MLA 132 is noted as g. A set of 2D elemental images, each representing a different perspective of a 3D scene AOB, may be displayed on the high-resolution microdisplay 134. Through the MLA 132, each elemental image works as a spatially-incoherent object and the conical ray bundles emitted by the pixels in the elemental images intersect and integrally create the perception of a 3D scene that appears to emit light and occupy the 3D space... Such an InI system 130 allows the reconstruction of a 3D surface shape AOB with parallax information in both horizontal and vertical directions. The light field of the reconstructed 3D scene (i.e., the curve AOB in Fig. 3B) may be optically coupled into eyepiece optics 110 via the relay group 120 for viewing by a user. (Emphasis added.) 
In view of the above understanding, which a skilled reader would appreciate when reading our claims and the Gao reference, the skilled reader would understand that Gao does not disclose a micro-InI as we have disclosed and claimed. ”
The Examiner respectfully disagrees. The language above discloses what a micro-INI “may” be and not what it definitively “is”. Between the specification stating what an micro-INI “may” be and the lack of other sources defining a micro-INI it is believed the interpretation presented below still stands. Further, the features upon which applicant relies (i.e., “set of 2D elemental images, each representing a different perspective of a 3D scene AOB” and “each elemental image works as a spatially-incoherent object and the conical ray bundles emitted by the pixels in the elemental images intersect and integrally create the perception of a 3D scene that appears to emit light and occupy the 3D space”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant, thirdly, argues “Our claimed invention relates to optics that are capable of creating and imaging "light fields of a selected 3D scene ", "to create an intermediate 3D scene", "to tune the position ... of the intermediate 3D scene", and an "eyepiece optics for imaging the intermediate 3D scene". Thus, the presence of creating and imaging a 3D scene is expressly recited throughout claim 1 with respect to the claimed "microscopic InI unit", "relay group", and "eyepiece optics."
The claimed "microscopic InI unit (micro-InI)" creates "light fields of a selected 3D scene" AOB and the claimed relay group creates an "intermediate 3D scene" A'O'B' as illustrated in Fig. 3A for example. 
We make clear in the specification and figures that a 3D scene has a volume and is not confined to a plane. See the specification at page 7, lines 2-6: "The eyepiece optics 110 ...enlarges the tunable depth range of the 3D light fields into a large depth volume spacing from meters far to as close as a few centimeters." See also page 8, line 29 through page 9, line 14 and page 11, lines 16-17 referencing the 3D scene having a volume and again note the non-planar depiction of the 3D scenes AOB, A'O'B' having a volume in Fig. 3A. 
Thus, we have illustrated 3D scenes as being non-planar, which is after all what "3D" means, confirming that 3D scenes are not mere images confined to a two-dimensional plane, but rather lightfields where the fields have three-dimensional properties concerning the distribution of light rays to create the perception of a 3D scene. See also, of the 3D scene AOB bounded between the two dashed vertical lines in Fig. 3B.  
In contrast, Gao merely discusses imaging planes and thus the optics of Gao are only disclosed to perform planar to planar imaging, where a planar 2D source is imaged to a 2D plane. 
This planar imaging is repeated constantly throughout Gao. See page 1, Abstract stating that the optics (focusing system) "changes the focal distance of a single focal plane or switches among multiple focal planes...". Emphasis added. See also, [0010]-[0011], [0014]-[0016], [0019], etc, and the more than 100 references to "focal planes" in Gao. It is clear that the optics of Gao are only disclosed to image focal "planes".”
The Examiner respectfully disagrees. Gao Par. 87-88 disclose “The freeform optical display system may extract the radiance and / or depth information form the light rays and use the extracted information to determine where the light rays are to be projected, which image projector(s) is (are) to be used to project the corresponding light rays, and where the image projector(s) is or are projecting the corresponding light rays to render the light field. The freeform optical display system may then project various light rays with their corresponding image projectors to synthesize the light field.” As such, the projectors are projecting light rays with depth. Gao Par. 113-114 further elucidates projecting 3d content with depth. Therefore, it is believed Gao discloses projecting a 3d scene in the manner of the claims.
The Applicant, lastly, argues “Moreover, since Gao only includes planar imaging optics, Gao also fails to disclose our claimed "relay group configured to receive the light fields created by the microscopic InI unit and to create an intermediate 3D scene on the optical axis of the selected 3D scene...". Thus, Gao also fails to disclose at least our claimed relay group capable of creating an intermediate 3D scene in the manner we have claimed. For similar reasons, we respectfully submit that Gao does not disclose our claimed eyepiece "for imaging the intermediate 3D scene..."”. 
The Examiner respectfully disagrees. Gao Par. 87-88 disclose “The freeform optical display system may extract the radiance and / or depth information form the light rays and use the extracted information to determine where the light rays are to be projected, which image projector(s) is (are) to be used to project the corresponding light rays, and where the image projector(s) is or are projecting the corresponding light rays to render the light field. The freeform optical display system may then project various light rays with their corresponding image projectors to synthesize the light field.” As such, the projectors are projecting light rays with depth. Gao Par. 113-114 further elucidates projecting 3d content with depth which propagates the 3d scene through the relay optics thus providing an intermediate scene during the propagation. Therefore, it is believed Gao discloses projecting a 3d scene and intermediate scene in the manner of the claims.
Therefore, it is believed the rejection presented below still stands. 
If the Applicant would like to discuss this further please do not hesitate to call.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 10-15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, WO-2015184409.
In regards to claim 1, Gao discloses a head-mounted display integral imaging (Fig. 1; Par. 87–88, 91 head mounted display with integral imaging) system, comprising: a microscopic lnl unit (Fig. 1; Par. 87-88 light field display) configured to create light fields of a selected 3D scene at a selected position along an optical axis of the system (Par. 87-88 image projectors is or are projecting the corresponding light rays to render the light field); a relay group having a vari-focal element disposed therein (Par. 88 the freeform display system may further include a variable focusing system to produce an intermediate pupil; Fig. 1, 106 focusing element, i.e. VFE), the relay group disposed on the optical axis at a location so the selected position is an optical conjugate of the relay group, the relay group configured to receive the light fields created by the microscopic lnl unit and to create an intermediate 3D scene on the optical axis of the selected 3D scene (Par. 88 the freeform display system may further include a variable focusing system to produce an intermediate pupil), the relay group configured to tune the position along the optical axis of the intermediate 3D scene (Par. 88 the variable focusing system may change the focal distance of a single focal plane in some embodiments or may switch among multiple focal planes for rendering objects in focus while resolving accommodation convergence conflict); and eyepiece optics for imaging the intermediate 3D scene (Fig. 1; Par. 88 the freeform display system) from the relay group into an exit pupil of the system for viewing by a user of the head-mounted display system (Fig. 1).
In regards to claim 3, Gao discloses a see-through unit in optical communication with the eyepiece optics to transmit a view of a real world to the eyepiece optics for viewing by a user of the head-mounted display system (Par. 0099 viewing of the surrounding environment).  
In regards to claim 4, Gao discloses the VFE is disposed at a position optically conjugate to the exit pupil (Fig. 1, 106 focusing element, i.e. VFE).  
In regards to claim 5, Gao discloses the relay group comprises along the optical axis: a first lens group and a second lens group with the VFE disposed therebetween (Fig. 1, 106 focusing element, i.e. VFE, with coupling lens 108, relay lenses, and waveguide prism 104).  
In regards to claim 6, Gao discloses the VFE is located at a back focal length of the first lens group (Fig. 1, 106 focusing element, i.e. VFE, at back focal length of 108 coupling lens).  
In regards to claim 7, Gao discloses the field of view of the system is independent of the optical power of the VFE (Par. 119 the plurality of lenses could be telecentric, in that focus of the display imagery may be altered while keeping magnification constant).  
In regards to claim 10, Gao discloses the relay group is telecentric in object space (Par. 119 the plurality of lenses could be telecentric, in that focus of the display imagery may be altered while keeping magnification constant).  
In regards to claim 11, Gao discloses the VFE is disposed on the optical axis at a location such that the compound optical power of the relay group is maintained constant, independent of the optical power of the VFE (Par. 119 the plurality of lenses could be telecentric, in that focus of the display imagery may be altered while keeping magnification constant).  
In regards to claim 12, Gao discloses wherein the microscopic InI unit includes a microdisplay and the subtended field angle of the microdisplay through the eyepiece optics is maintained constant, independent of the optical power of the VFE (Fig. 1, 110 image source; Par. 0094 microdisplay with field lens).  
In regards to claim 13, Gao discloses the relay group is doubly telecentric (Par. 119 the plurality of lenses could be telecentric, i.e. doubly telecentric) in that focus of the display imagery may be altered while keeping magnification constant).  
In regards to claim 14, Gao discloses the eyepiece optics comprises a wedge-shaped freeform prism (Fig. 1, 104 waveguide prism).  
In regards to claim 15, Gao discloses to tune the position along the optical axis of the position of a reconstructed 3D virtual scene through the eyepiece by up to 5 diopters (Par. 112 multiple focal planes with focal plane separation of one-seventh diopters).
In regards to claim 18, Gao discloses the diagonal field of view of the system is 35 (Par. 102 the see-through FOV may extend as large as 120-degrees in the horizontal direction and 80-degrees in the vertical direction, which provides a larger than 35-degree diagonal FOV).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, WO-2015184409.
In regards to claims 8 and 9, Gao does not disclose expressly the lateral magnification of the relay group is given by                         
                            
                                
                                    M
                                
                                
                                    R
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    z
                                                
                                                
                                                    0
                                                
                                            
                                            
                                                
                                                    φ
                                                
                                                
                                                    R
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            
                                                
                                                    φ
                                                
                                                
                                                    v
                                                    f
                                                    e
                                                
                                            
                                            
                                                
                                                    1
                                                    -
                                                    
                                                        
                                                            φ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            +
                                            
                                                
                                                    φ
                                                
                                                
                                                    2
                                                
                                            
                                            (
                                            1
                                            +
                                            
                                                
                                                    φ
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                            )
                                        
                                        
                                            
                                                
                                                    φ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            
                                
                                    φ
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    φ
                                
                                
                                    v
                                    f
                                    e
                                
                            
                        
                    , and                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                     are the optical power of the first lens group, VFE, the second lens group, respectively, and where                         
                            
                                
                                    φ
                                
                                
                                    R
                                
                            
                        
                     is the compound power of the relay group, zo is the distance along the optical axis between the front lens group and the selected position, and t1 and t2 are distances along the optical axis between i) the first lens group and the VFE and between ii) the VFE and the second lens group, respectively, wherein                         
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            φ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                     where t2 is the distance along the optical axis between the VFE and the second lens group, and                         
                            
                                
                                    φ
                                
                                
                                    2
                                
                            
                        
                     is the optical power of the second lens group.  
However, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the lateral magnification of the elements of the claims would be described by the equation above. As Gao discloses all the elements of the claim’s structure the lateral magnification would be defined by the same equation.
Therefore, it would have been obvious Gao discloses the invention of claims 8 and 9.
In regards to claim 16, Gao does not disclose expressly the focal range of the VFE is 75 - 100 mm.  
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the focal range of the VFE is dependent on the sizes, positions, distances, etc… of the entire optical system and is based solely on the design requirements. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
As such, it is believed Gao discloses the invention of claim 16.
In regards to claim 17, Gao does not disclose expressly the focal length of the eyepiece optics is 27.5 mm.  
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the focal length of the eyepiece optics is dependent on the sizes, positions, distances, etc… of the entire optical system and is based solely on the design requirements. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
As such, it is believed Gao discloses the invention of claim 17.
In regards to claim 19, Gao does not disclose expressly the system has an optical resolution as high as 2 arc minutes per pixel.  
However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that optical resolution is a result dependent on the sizes, positions, distances, etc… of the entire optical system. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
As such, it is believed Gao discloses the invention of claim 19.
In regards to claim 20, Gao discloses a micro-lens array (Par. 0093 array of freeform optical elements).
Gao does not disclose expressly the microscopic InI unit comprises a micro-lens array of which at least one lens surface is represented by the equation                         
                            z
                            =
                            
                                
                                    
                                        
                                            c
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1
                                    +
                                    
                                        1
                                    
                                    -
                                    (
                                    1
                                    +
                                    k
                                    )
                                    
                                        
                                            c
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    A
                                    r
                                
                                
                                    4
                                
                            
                            +
                            
                                
                                    B
                                    r
                                
                                
                                    6
                                
                            
                            +
                            
                                
                                    C
                                    r
                                
                                
                                    8
                                
                            
                            +
                            
                                
                                    D
                                    r
                                
                                
                                    10
                                
                            
                            +
                            
                                
                                    E
                                    r
                                
                                
                                    12
                                
                            
                        
                    , where z is the sag of the surface measured along the z-axis of a local x, y, z coordinate system, c is the vertex curvature, r is the radial distance, k is the conic constant, A through E are the 4th, 6th, 8th, 10th and 12th order deformation coefficients, respectively.
However, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the sag of lens surfaces are described by the equation above. As Gao discloses all the elements of the claim’s structure the sag of the lens surface would be defined by the same equation.
Therefore, it would have been obvious Gao discloses the invention of claim 20.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao, WO-2015184409, in view of Lapstun, US-2014/035959.
In regards to claim 2, Gao does not disclose expressly the microscopic InI unit (micro-InI) is configured to reproduce full-parallax light fields of a 3D scene having a constrained viewing zone.
Lapstun discloses producing full-parallax light fields with a constrained viewing zone (Fig. 7B; Par. 0358-0359 providing a focused light field)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a full-parallax light field in the optical system of Gao, as Lapstun discloses. The motivation for doing so would have been to provide accurate binocular disparity and smooth motion parallax (Lapstun Par. 0359) 
	Therefore, it would have been obvious to combine Lapstun with Gao to obtain the invention of claim 2.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        11/16/22





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622